         Case 1:15-cv-00205-YK Document 124 Filed 11/20/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL JESTER and                              :
PENN RIDGE FARMS, LLC.,                         :       No. 1:15-cv-00205
     Plaintiffs                                 :
                                                :       (Judge Kane)
               v.                               :
                                                :
ROBERT HUTT, et al,                             :
    Defendants                                  :
                                                :
               v.                               :
                                                :
DOUGLAS H. DUER, ESQ.,                          :
COMMONWEALTH OF PA, PA                          :
DEPARTMENT OF AGRICULTURE,                      :
OFFICE OF CHIEF COUNSEL,                        :
     Garnishee                                  :

                                            ORDER

       AND NOW, on this 20th day of November 2020, upon reevaluation of the jury’s punitive

damages award on remand from the United States Court of Appeals for the Third Circuit (Doc.

No. 111-2), and upon consideration of Plaintiffs’ motion for supplemental relief in aid of

execution pursuant to Federal Rule of Civil Procedure 69 (Doc. No. 115), and in accordance with

the Memorandum entered concurrently with this Order, IT IS ORDERED THAT:

           1. The Court DECLINES to reduce the jury’s award of $89,999 in punitive
              damages for the defamation claim against Defendant Robert Hutt; and

           2. Plaintiffs’ motion for supplemental relief in aid of execution (Doc. No. 115) is
              DENIED.

                                                            s/ Yvette Kane
                                                            Yvette Kane, District Judge
                                                            United States District Court
                                                            Middle District of Pennsylvania
